Case 1:20-cv-01689-GHW Document 2 Filed 02/26/20 Page 1 of 5
Case 1:20-cv-01689-GHW Document 2 Filed 02/26/20 Page 2 of 5
         Case 1:20-cv-01689-GHW Document 2 Filed 02/26/20 Page 3 of 5



Civil Cover Sheet Attachment
 Plaintiffs
 STATE OF NEW YORK
 COMMONWEALTH OF
 PENNSYLVANIA
 STATE OF CALIFORNIA
 STATE OF COLORADO
 STATE OF DELAWARE
 DISTRICT OF COLUMBIA
 STATE OF ILLINOIS
 STATE OF MARYLAND
 COMMONWEALTH OF
 MASSACHUSETTS
 STATE OF MICHIGAN
 STATE OF MINNESOTA
 STATE OF NEW JERSEY
 STATE OF NEW MEXICO
 STATE OF OREGON
 STATE OF RHODE ISLAND
 STATE OF VERMONT
 COMMONWEALTH OF VIRGINIA
 STATE OF WASHINGTON

                                      LETITIA JAMES
                                      Attorney General of the State of New York

                                      By: /s/ Julie R. Ulmet
                                      Matthew Colangelo
                                        Chief Counsel for Federal Initiatives
                                      Julie R. Ulmet
                                        Deputy Bureau Chief, Labor Bureau
                                      Ming-Qi Chu
                                      Seth Kupferberg,
                                        Section Chiefs, Labor Bureau
                                      Jessica Agarwal
                                      Michael O’Keefe Cowles
                                      Fiona Kaye
                                        Assistant Attorneys General

                                      Office of the New York State Attorney General
                                      28 Liberty Street
                                      New York, NY 10005
                                      (212) 416-8681
                                      Julie.Ulmet@ag.ny.gov

                                      Attorneys for the State of New York
        Case 1:20-cv-01689-GHW Document 2 Filed 02/26/20 Page 4 of 5



JOSH SHAPIRO                                  LETITIA JAMES
Attorney General of the Commonwealth of       Attorney General of the State of New York
Pennsylvania                                  Office of the New York State Attorney General
Pennsylvania Office of Attorney General       28 Liberty Street
1600 Arch Street, Suite 300                   New York, NY 10005
Philadelphia, PA 19103                        (212) 416-8681
(215) 560-2704                                Attorneys for the State of New York
Attorneys for the Commonwealth of
Pennsylvania

XAVIER BECERRA                                PHILIP J. WEISER
Attorney General of the State of California   Attorney General of the State of Colorado
California Department of Justice              Office of the Colorado Attorney General
600 West Broadway, Suite 1800                 1300 Broadway, 10th Floor
San Diego, CA 92101                           Denver, CO 80203
(619) 738-9145                                (720) 508-6000
Attorneys for the State of California         Attorneys for the State of Colorado

KATHLEEN JENNINGS                             KARL A. RACINE
Attorney General of the State of Delaware     Attorney General for the District of Columbia
Delaware Department of Justice
820 N. French Street                          Office of the Attorney General for the District
Wilmington, DE 19801                          of Columbia
302-577-8600                                  441 4th Street, N.W.
Attorneys for the State of Delaware           Suite 630S
                                              Washington, DC 20001
                                              (202) 724-6610
                                              Attorneys for the District of Columbia

KWAME RAOUL                                   BRIAN E. FROSH
Attorney General of the State of Illinois     Attorney General of the State of Maryland
Illinois Attorney General                     Maryland Attorney General
100 West Randolph Street                      200 St. Paul Place
Chicago, Illinois 60601                       Baltimore, MD 21202
(312) 793-3895                                (410) 576-7906
Attorneys for the State of Illinois           Attorneys for the State of Maryland

MAURA HEALEY                                  DANA NESSEL
Attorney General of the Commonwealth of       Attorney General of the State of Michigan
Massachusetts                                 Michigan Attorney General
Office of Attorney General Maura Healey       Labor Division – Payroll Fraud Enforcement
1 Ashburton Place                             Unit
Boston, MA 02108                              PO Box 30736
(617) 727-2200, extension 2330                Lansing, MI 48909
Attorneys for the Commonwealth of             (517) 335-1950
Massachusetts                                 Attorneys for the State of Michigan
        Case 1:20-cv-01689-GHW Document 2 Filed 02/26/20 Page 5 of 5



KEITH ELLISON                                GURBIR S. GREWAL
Attorney General of the State of Minnesota   Attorney General of the State of New Jersey
 Minnesota Attorney General                  New Jersey Attorney General
445 Minnesota Street, Suite 1200             Richard J. Hughes Justice Complex
St. Paul, MN 55101                           25 Market Street
(651) 757-1330                               Trenton, NJ 08625
Attorneys for the State of Minnesota         (609) 376-9643
                                             Attorneys for the State of New Jersey

HECTOR BALDERAS                              ELLEN F. ROSENBLUM
Attorney General of the State of New         Attorney General of the State of Oregon
Mexico                                       Department of Justice
New Mexico Attorney General                  100 SW Market Street
PO Drawer 1508                               Portland, OR 97201
Santa Fe, New Mexico 87504-1508              Telephone: (971) 673-1880
(505) 490-4060                               Attorneys for the State of Oregon
Attorneys for the State of New Mexico

PETER F. NERONHA                             THOMAS J. DONOVAN, JR.
Attorney General of the State of Rhode       Attorney General of Vermont
Island                                       Office of the Attorney General
Rhode Island Office of Attorney General      109 State Street
150 South Main Street                        Montpelier, VT 05609-1001
Providence, RI 02903                         (802) 828-5500
(401) 274-4400 x 2007                        Attorneys for the State of Vermont
Attorneys for State of Rhode Island

MARK R. HERRING                              ROBERT W. FERGUSON
Attorney General of the Commonwealth of      Attorney General of Washington
Virginia
Office of the Attorney General               Office of the Washington Attorney General
202 N. Ninth Street                          800 Fifth Avenue, Suite 2000
Richmond, Virginia 23219                     Seattle, WA 98104
(804) 786-1068                               Phone: (206) 326-5492
us                                           Attorneys for the State of Washington
Attorneys for the Commonwealth of Virginia
